JUDGMENT
■ . At the arraignment defendants-appellants; pleaded -not guilty and.asked to.be tried by.jury. ■
The day of the commencement of the hearing, the trant script ■ of the record shows:
“Judge:
We know ,of-the-experience and it is generally ..known that judicial notice may be taken of the experience and ability of the distinguished colleague and he would not need much time .to prepare for trial. We believe that we might hear that case at 2:00 p.m.
Mr. Quiñones'Elias:
■' We áre willing to hear the physician and the prosecutrix in the-case.and then we may proceed with the case. Your honor; may.I-remain in-the-courtroom and cross-examine? . .
Judge:
Of. course.
The case is to be heard by a jury and by the court?
Mr. Calero Juarbe:
•By the court without a jury.
Judge':-
Did -the three of you hear that the case is to be tried by the court without a jury?
You want it to be tried by the court without a jury?
(Defendants answer yes.)
Judge:
It shall be tried by the court without a jury.”-
In judgment of May 19,1966, People v. Abren, CR 65-411; we reversed in a case in which the record did not show the manner in which the right to a trial by jury had been waived. *738It was alleged therein that it had not been waived personally. As a general rule, we expressed ourselves thus: “Judges should take care that the record clearly shows that the waiver of the right to a trial by jury be personally made by the defendant, after warning him, of the meaning thereof.” (Italics ours.)
In People v. Carmona Rodríguez, 90 P.R.R. 436, 437 (1964), in which case an attorney could waive the trial by jury in appellant’s name, at least the judge asked the defendant personally whether such waiver was made voluntarily.
In People v. Díaz, 87 P.R.R. 656, 661 (1963), we stated that “Where a defendant requests to be tried by a jury, based on his constitutional right to do so, the waiver of such right should be made by defendant spontaneously or voluntarily.” (Italics Ours.)
In judgment of November 18, 1963, People v. Túa, 89 P.R.R. 415 (1963), we held that where the record discloses that the defendant understood the consequences of waiving trial by jury ... he could not allege later that the trial court did not exercise its function of giving credit to the witnesses when the case was submitted on another record.
In People v. Cabán Rosa, 92 P.R.R. 844 (1965), we reaffirmed the former views in saying that “The fundamental thing is that the waiver be done voluntarily and intelligently.”
Aside from the specific occasions mentioned, although a constitutional right may be waived, the doctrine of general acceptance requires that such waiver be made intelligently, or conscious of what the waiver implies in its consequences.
The record of this case does not contain any element to allow the trial court to determine by itself whether there was intelligence, spontaneity, wilfullness, and understanding in defendants’ attitude in waiving the jury. The court did not make any effort to bring those elements to the record and *739this could be accomplished by giving defendants the necessary explanations and warnings about the meaning of their acts and the consequences.
The judgment of this Court of December 15, 1966, is set aside on reconsideration; the judgments rendered by the Aguadilla Part of the Superior Court on May 18, 1966, are reversed and appellants are granted a new trial.
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice. .
(s) Luis Negrón Fernández

Chief Justice

I attest:
(s) Joaquín Berríos

Clerk